DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “articulation element…. wherein the articulation element moves the pusher plate with respect to the base portion” in claim 1 as well as “a power element” in claim 7 (and claims that depend therefrom), and “control element” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 

Claim Rejections - 35 USC § 112
The claim rejections under 35 USC § 112 noted in the previous office action have been addressed by the applicant’s amendments and are thus withdrawn.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “a first position” in line 1 and “a second position” in lines 2-3. This is unclear because claim 1 has been amended to introduce “a first position” in line 9 and “a second position” in line 10. The examiner will assume that the first position and the second position mentioned in claim 4 refer to the same thing as the first position and the second position of claim 1, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 7, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haider et al. (US 6,840,921 B2, hereafter 'Haider') in view of Hochman (US 2012/0245560 A1, cited previously).
As to claim 1, Haider discloses an injection device (310; see Figs. 18-20B), comprising: a base portion including a body section (housing 312): at least one bracket (locking devices 380 and/or 382; see para beginning line 23 col. 10) secured to the body section (see Figs. 18-20B and para beginning line 23 col. 10); and an end protector (360) secured to the body section (corresponding locking devices 384 on sleeve 360 allow for securement to housing 312 - see Figs. 18-20B and para beginning line 23 col. 10); and wherein the end protector includes a first position that extends past the tip of a needle (either of needles 20) (see Fig. 20B) in the device and a second position that exposes the tip of the needle (see Fig. 20A).
Haider is silent to the base portion including a control section, an articulation element secured to the control section; a pusher plate coupled to the articulation element, wherein the articulation element moves the pusher plate with respect to the base portion
Hochman discloses an injection device (apparatus 100) comprising a base portion including a body section (cartridge holder 130) and a control section (drive unit housing 110), an articulation element (motor 120) secured to the control section (“motor 120 mounted in the drive unit housing” – para 0033); a pusher plate (160) coupled to the articulation element (Fig. 1, para 0039), wherein the articulation element moves the pusher plate with respect to the base portion (Fig. 1, para 0039).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Haider such that the base portion includes a control section (similar to drive unit housing 120) as well as an articulation element secured to the control section; a pusher plate coupled to the articulation element, wherein the articulation element moves the pusher plate with respect to the base portion. One would have been motivated to do so in order to provide automated pushing of the plungers (labeled in Fig. 1 as plungers 18; however it can be seen that the embodiment of Figs. 18-20B also possesses plungers in syringes 14) of Haider, rather than requiring a patient/caretaker to manually push the plungers (see Fig. 1, para 0033, 0034, 0036, 0039 of Hochman).


As to claim 7, Haider in view of Hochman teaches the device of claim 6 as described above. Haider is silent to a power element electrically coupled to at least the controller, however Hochman teaches a power element (foot controller or pedal 102) electrically coupled to its controller (see para 0040). It would have been further obvious to one having ordinary skill in the art to further modify Haider/Hochman to include a power element electrically coupled to at least the controller. One would have been motivated to do so in order to control activation of the articulation element/motor (see para 0040 of Hochman).
As to claim 9, Haider in view of Hochman teaches the device of claim 7 as described above. Haider is silent to wherein the power element is separate from the control section, however Hochman further discloses wherein its power element (102) is separate from its control section (drive unit housing 110). It would have been obvious to one having ordinary skill in the art to modify Haider/Hochman further such that the power element is separate from the body section. One would have been motivated to do so as Hochman teaches its power element in the form of a foot pedal that can be used to activate the device from outside of the control section (see Fig. 1, para 0040 of Hochman).
As to claim 10, Haider in view of Hochman teaches the device of claim 6 as described above. Fehr is silent to at least one control element electrically coupled to the controller, however Hochman teaches a control element (foot controller or pedal 102) electrically coupled to the controller 124 (see Fig. 1, para 0040). It would have been obvious to one having ordinary skill in the art to further modify Haider/Hochman to include at least one control element electrically coupled to the controller in order to control operation of the articulation element (see Fig. 1, para 0040 of Hochman).
As to claim 11, Haider in view of Hochman teaches the device of claim 10 as described above. Haider is silent to wherein the control element is arranged and disposed to activate the articulation element through the controller, however Hochman further teaches wherein its control .

Claims 1 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henderson (US 2008/0255520 A1) in view of Haider.
As to claim 1, Henderson discloses an injection device (10; Figs. 1-16), comprising: a base portion including a body section (housing 11) and a control section (pusher apparatus 33): at least one bracket (stabilizing devices 26) secured to the body section (see para 0028); an articulation element (35) secured to the control section (see at least Fig. 1, para 0030); and a pusher plate (36) coupled to the articulation element (see at least Fig. 1, para 0030); wherein the articulation element moves the pusher plate with respect to the base portion (see at least Figs. 1-2, para 0030; it is clear that pushing on the head piece 35 causes the cross piece 36 to move plungers 19 within syringes 17). Henderson also discloses a needle (any of injection needles 20 and/or 52) in the device (see Figs. 1-15).
Henderson is silent to an end protector secured to the body section and wherein the end protector includes a first position that extends past the tip of the needle in the device and a second position that exposes the tip of the needle.
Haider discloses an end protector (sleeve 360; see Figs. 20A-20B) secured to a body section (housing 312) (locking devices 384 on sleeve 360 allow for securement to housing 312 - see Figs. 18-20B and para beginning line 23 col. 10) and wherein the end protector includes a first position that extends past the tip of a needle (either of needles 20) (see Fig. 20B) in the device and a second position that exposes the tip of the needle (Fig. 20A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Henderson to include an end protector secured to the body section and wherein the end protector includes a first position that extends past the tip of a needle in the device and a second position that exposes the tip of the needle in view of the teachings sleeve 360 is advanced distally to cover needles 20 of syringes 14, as illustrated in FIG. 20B”).

As to claim 12, Henderson in view of Haider teaches the device of claim 1 as described above. Henderson further discloses at least two syringes (each of syringes 17 and/or 43) removably positioned within the body section (see Figs. 1-15, para 0026, 0028, 0032, 0035 of Henderson).
As to claim 13, Henderson in view of Haider teaches the device of claim 12 as described above. Henderson further discloses wherein the at least two syringes are removably attached to a syringe holder (ledges 23; see Figs. 1-12, para 0027).
As to claim 14, Henderson in view of Haider teaches the device of claim 13 as described above. Henderson is silent to wherein the syringe holder is removably positioned within the body section, however Haider teaches that its housing 12 “may include one or more fixed or removable spacers 56 located between the distal end and proximal end of the housing.  The spacers are dimensioned to permit the fixed securement of multiple sized syringes or syringes with syringe sleeves.  Spacers 56 may be integrally formed as part of housing 24, or may be provided as separate elements that are removable from the housing” (see paragraph beginning line 19 col. 6). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the present invention, to have modified Henderson such that the syringe holder (ledges 23) were removably positioned within the body section (rather than the current design wherein they are integral thereto). One would have been motivated to do so, based off of the teachings of Haider, for the purpose of being able to swap between different syringe holders for accommodating different sizes of syringes therein (see paragraph beginning line 19 col. 6 of Haider).
As to claim 15, Henderson in view of Haider teaches the device of claim 13 as described above. Henderson further discloses wherein the syringe holder (23) is permanently secured to the body section (see Figs. 1, 2, 4, 5-10, para 0027; the ledges 23 are shown to be integral to the rest of the housing 11 and are thus being considered permanently secured thereto).
As to claim 16, Henderson in view of Haider teaches the device of claim 12 as described above. Henderson further discloses wherein each of the at least two syringes comprises: a reservoir (barrel 18); a plunger (19) extending from the reservoir towards the pusher plate (Fig. 2-6); and a .

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haider in view of Hochman as applied to claim 6 above, and further in view of Manganini et al. (US 5,876,380 A, cited previously and hereinafter 'Manganini').
As to claim 7, Haider in view of Hochman teaches the device of claim 6 as described above. While Hochman does disclose a power element as noted in the above rejection of claim 7, Manganini teaches an alternative type of power element (see below).
Manganini teaches a power element (batteries 82) electrically coupled to at least a controller (switches 76, 78).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify Haider/Hochman in view of Manganini to include a power element in the form of batteries and electrically couple the power element to at least the controller for the motivation of providing power to at least the controller (see para beginning line 53 col. 6 of Manganini).

As to claim 8, Haider in view of Hochman and Manganini teaches the device of claim 7 as described above. Haider/Hochman are silent to wherein the power element is attached to the control section, however Manganini teaches wherein its power element (batteries 82) are attached to a control section (activation system tube 80). It would have been further obvious to one having ordinary skill in the art to modify Fehr/Hochman/Manganini such that wherein the power element is attached to the control section. One would have been motivated to do so in order to provide the control section in a self-contained form that is capable of providing power to itself or other components (see Fig. 5, para beginning line 53 col. 6 of Manganini).

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henderson in view of Hader, and further in view of Edwards et al. (US 2007/0088268 A1, hereafter ‘Edwards’).

Henderson in view of Hader is silent to placing an injection end of the injection device in contact with an injection site on the patient.
Edwards teaches placing an injection end (distal surface of actuation bar 1300) of an injection device (1000) in contact with an injection site on a patient (see para 0093; “When actuation bar 1300 is pressed firmly against a user's body, such as via slapping housing actuation bar against the user's high, buttocks, and/or arm…”).
It would have been obvious to one having ordinary skill in the art to have modified the method of Henderson/Hader to include placing an injection end of the injection device in contact with an injection site on the patient. One would have been motivated to do so as a way to provide an automated means of delivery that occurs only when the device is placed against an injection site (see para 0076, 0092, 0093 of Edwards).

As to claim 18, Henderson in view of Haider and Edwards teaches the method of claim 17 as described above. Henderson is silent to prior to the activating of the articulation element, pressing the injection end against the injection site on the patient and at least partially retracting an end protector of the injection device, however Edwards teaches prior to the activating of an articulation element (system actuator 2000), pressing the injection end (distal end face of actuation bar 1300) against the injection site on the patient and at least partially retracting an end protector (actuation bar 1300) of the injection device (see at least para 0076: “Upon removal and/or relocation of actuation guard 1200, actuation bar 1300 can be moved closer to and/or in contact with handheld portion 1800.  Upon removal and/or relocation of actuation guard 1200, gas container 2400 can be brought into contact with puncturer 2700 via extension of a pre-compressed spring 2300 and/or movement of a actuation stick 2200”). It would have been further obvious to one having ordinary skill in the art before the effective filing date to have modified Henderson to include parts such as actuator bar and further to include the steps of prior to the activating of the articulation element, pressing the injection end against the injection site on the patient and at least partially retracting an end protector of the injection device. One would have been motivated to do so in order to perform automated activation of the articulation element and/or movement of the pusher plate that only occurs when the injection end is placed against the injection site (see para 0076, 0092, 0093 of Edwards).
As to claim 19, Henderson in view of Haider and Edwards teaches the method of claim 17 as described above. Henderson further discloses dispensing different amounts of fluid from different reservoirs (see embodiment of Fig. 14 which shows two differently sized reservoirs (i.e. barrels of syringes 42 & 43; movement of the plunger shaft 53 would results in different amounts of fluid from each reservoir being dispensed as the sizes of the syringes are different – see para 0035 of Henderson).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henderson in view of Haider and Edwards as applied to claim 17 above, and further in view of Hochman.
As to claim 20, Henderson in view of Haider and Edwards teaches the method of claim 17 as described above.
Henderson, Haider, and Edwards are all silent to wherein the activating of the articulation element is automated by a controller.
Hochman teaches a controller (computer 124) for automated activating of an articulation element (motor plunger 122) (“A computer 124 in the drive unit housing 110 is connected to the motor 120 and is programmed to activate the motor to move the motor plunger 122 at selected times and at selected speeds” – para 0034).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the present invention, to have further modified the method of Henderson, Haider, and Edwards such that the activating of the articulation element is automated by a controller (in combination with other parts such as a motor 120 taught by Hochman). One would have been motivated to do so based .

Allowable Subject Matter
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 3, none of the prior art, either alone or in combination, teaches or makes obvious all of the limitations of claim 3 (in combination with the limitations of claim 1 from which claim 3 depends). While both Haider in view of Hochman and Henderson in view of Haider teach the limitations of claim 1 as described in the above rejections, each are silent to the limitations of wherein the end protector comprises: a fixed portion secured to one of the at least one brackets; a moveable portion supported by and moveable with respect to the fixed portion; and an end pad attached to the moveable portion.
Claim 4 depends from claim 3 (the examiner notes the rejection of claim 4 under 35 USC § 112 made above, however).
Claim 5 depends from claim 3.

Response to Arguments
With regard to applicant’s arguments concerning the previous claim objections (pages 5-6 of Remarks), the examiner agrees with the applicant that the amended claim 16 has overcome the previous objection.

With regard to applicant’s arguments concerning the previous rejections under 35 USC § 103 (pages 6-9 of Remarks), the amendments to claim 1 have prompted new rejections to claim 1, each of which uses art that was not used in the previous rejection. Thus applicant’s arguments are moot with regard to the current rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James D Ponton/Examiner, Art Unit 3783